Exhibit 3.2 Confirmation of Service Form Filed: Notice of Alteration Date and Time of Filing: July 7, 2011 01:20 PM Pacific Time Alteration Effective Date: The alteration is to take effect at the time that this application is filed with the Registrar. Name of Company: MOUNTAINVIEW ENERGY LTD. Incorporation Number: BC0608109 This package contains: • Certified Copy of the Notice of Articles Check your documents carefully to ensure there are no errors or omissions.If errors or omissions are discovered, please contact the Corporate Registry for instructions on how to correct the errors or omissions. File Number: 608109 MOUNTAINVIEW ENERGY LTD. I hereby certify that the documents attached hereto are copies of documents filed with the Registrar of Companies on May 31, 2000 JOHN S. POWELL Registrar of Companies Notice of Articles BUSINESS CORPORATIONS ACT This Notice of Articles was issued by the Registrar on:July 7, 2011 01:20 PM Pacific Time Incorporation Number:BC0608109 Recognition Date:Incorporated on May 31, 2000 NOTICE OF ARTICLES Name of Company: MOUNTAINVIEW ENERGY LTD. REGISTERED OFFICE INFORMATION Mailing Address: Delivery Address: 3 VANCOUVER BC V6S 1M8 CANADA 3 VANCOUVER BC V6S 1M8 CANADA RECORDS OFFICE INFORMATION Mailing Address: Delivery Address: 3 VANCOUVER BC V6S 1M8 CANADA 3 VANCOUVER BC V6S 1M8 CANADA DIRECTOR INFORMATION Last Name, First Name, Middle Name: MIKKELSEN, BO Mailing Address: Delivery Address: 82 SANDARAC CIRCLE NW CALGARY AB T3K3G7 82 SANDARAC CIRCLE NW CALGARY AB T3K3G7 Last Name, First Name, Middle Name: YOUNG, BRUCE P. Mailing Address: Delivery Address: 3 PORT MOODY BC V3H2L7 3 PORT MOODY BC V3H2L7 Last Name, First Name, Middle Name: Montalban, Patrick M Mailing Address: Delivery Address: PO BOX 488 CUT BANK MT 59427 UNITED STATES PO BOX 488 CUT BANK MT 59427 UNITED STATES Last Name, First Name, Middle Name: Macdonald, Keith Elliott Mailing Address: Delivery Address: CALGARY AB T3Z 3P3 CANADA CALGARY AB T3Z 3P3 CANADA Last Name, First Name, Middle Name: Hop, Dennis J Mailing Address: Delivery Address: #202, 3 CALGARY AB T2N 3T4 CANADA #202, 3 CALGARY AB T2N 3T4 CANADA Last Name, First Name, Middle Name: Barringer, Carla Mailing Address: Delivery Address: PO BOX 200, CBM BUILDING 33 FIRST AVENUE SW CUT BANK MT 59427-0200 UNITED STATES PO BOX 200, CBM BUILDING 33 FIRST AVENUE SW CUT BANK MT 59427-0200 UNITED STATES AUTHORIZED SHARE STRUCTURE 1.No Maximum Common Shares Without Par Value Without Special Rights or Restrictions attached 2.No Maximum Preference Shares Without Par Value Without Special Rights or Restrictions attached
